Citation Nr: 1712789	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.

The Board remanded the case to the RO for additional development in March 2014.  Substantial compliance with the Board's remand instructions has been accomplished and the case has been returned to the Board for adjudication.  

This appeal was processed using electronic records from the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

There is no competent, credible and probative evidence of left ear hearing loss pursuant to the provisions of 38 C.F.R. § 3.385.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3,159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Letters dated August 2008 and March 2009 informed the Veteran of all the elements required by 38 C.F.R. § 3.159(b), as stated above.

Regarding the duty to assist, VA has obtained the Veteran's service treatment records (STRs) and private treatment records; provided the Veteran VA examinations in March 2009, October 2009, and September 2016 to determine the nature and etiology of the Veteran's claimed disabilities.  38 C.F.R. § 3.159(c).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Legal Standards

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court cited Current Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder et al. eds., 1988) as establishing that threshold levels higher than 20 decibels may indicate some degree of hearing loss.  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Relevant Evidence in this Case

The Veteran contends that she was exposed to acoustic trauma during service.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

On the April 18, 1984 entrance examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
15
10
LEFT
20
0
10
0
5

On an April 24, 1984 reference examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
10
5
10
-5
-5

On an October 1985 examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
5
20
LEFT
15
5
15
5
5

On another October 1985 examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
5
5
LEFT
15
5
15
5
5


On a November 1985 examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
15
LEFT
15
5
15
5
5

On February 1988 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
5
5
5
20
20

In sum, as noted the Court has held 0 to 20 dB [decibels] indicates normal hearing.  Thus, the Veteran's hearing during service was normal on her audiograms as there were no decibel findings higher than 20 decibels.  Further, none of the audiograms showed hearing loss under 38 C.F.R. § 3.385.  However, her hearing fluctuated during service.

Post-service, on a March 1991 examination contained in the STRs, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
10
10
5
0

Post active duty service, the Veteran has been afforded several VA examinations and medical opinions are of record.

A March 2002 Navy Reserve enlistment examination audiological evaluation revealed that puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
5
LEFT
10
10
15
5
0

On a March 2009 VA examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
25
15
LEFT
15
20
15
15
15

The speech discrimination score was 94 percent in the left ear.  The VA examiner indicated that hearing loss was normal during service.  She opined that it was not as likely as not that hearing loss was caused by or a result of military noise exposure as the separation examination and current examination revealed normal hearing loss.

On an October 2009 VA examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
15
LEFT
15
20
20
20
10

In an October 2009 VA progress note, Dr. W. noted that the October 2009 examination results were not adequate for rating purposes. The examiner further noted that quick speech in noise revealed normal or near normal SNR.  However, the examiner also opined that the Veteran's military noise exposure was more likely than not a contributing factor to her hearing impairment.

On an April 2013 private examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
30
25
LEFT
25
25
35
n/a
20

In an April 2013 private audiologist report from Dr. A., Dr. A. opined that the Veteran's bilateral hearing loss and tinnitus were caused by or resulted from her military service.  Dr. A. provided the rationale that the Veteran's noise trauma due to military service caused the bilateral hearing loss.

The Board thereafter granted service connection for right ear hearing loss.  Regarding the left ear, as hearing loss per 38 C.F.R. § 3.385 was not shown and since this test did not appear to include results of a Maryland CNC Test, the Board remanded this claim for further evaluation.

On a September 2016 VA examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
20
LEFT
20
25
25
25
25

The examiner indicated that the speech recognition scores were unreliable (the Veteran required extensive counseling to respond to soft stimuli; rhyming behavior was observed, i.e, behavioral observation was not consistent with speech measures as Veteran was able to converse easily/answer questions appropriately without visual cues); and that the decibel findings did not meet VA's criteria for hearing loss under 38 C.F.R. § 3.385.  The diagnosis, in pertinent part, was normal hearing in the left ear.

In sum, the Veteran was exposed to acoustic trauma during service in her military occupational specialty as Radioman.  She reported working 8 to 12 hours a day with exposure to constant machinery noises on the ship.  She has submitted competent evidence that her hearing ability decreased during service via her own testimony as she can subjectively report that she had more trouble hearing.  All of the statements are credible.  As noted, service connection for right ear hearing loss has been granted based on the in-service noise exposure as well as the April 2013 private examination.

There are several medical opinions of record.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The March 2009 examiner opined that it was not as likely as not that hearing loss was caused by or a result of military noise exposure as the separation examination and current examination revealed normal hearing loss.  The September 2016 examiner indicated that the Veteran did not have hearing loss per 38 C.F.R. § 3.385.

An October 2009 opinion indicated that the Veteran's military noise exposure was more likely than not a contributing factor to her hearing impairment.  Likewise, Dr. A. opined that the Veteran's bilateral hearing loss was caused by or a result of her military service due to in-service noise trauma.  The negative opinions appear predicated at least in part of audiometric findings which did not meet 38 C.F.R. § 3.385.  The Board notes that the Veteran does have some hearing impairment pursuant to Hensley because the Veteran currently has hearing loss above 20 decibels at several Hertz levels.  However, the Veteran's audiological findings do not meet the provisions of 38 C.F.R. § 3.385 which set forth the criteria for establishing a hearing loss disability for VA purposes.  Thus, as no current disability for VA purposes is shown by the record, service connection for left ear hearing loss cannot be established.  


ORDER

Service connection for left ear hearing loss is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


